Case: 3:19-cv-01175-DCN Doc #: 22 Filed: 05/29/20 1 of 3. PageID #: 1119
 Case: 3:19-cv-01175-DCN Doc #: 22 Filed: 05/29/20 2 of 3. PageID #: 1120




in the Ohio Supreme Court. That petition was dismissed. He then filed a post-conviction petition

to vacate or set aside judgment in the state trial court. That petition was denied as untimely. Mr.

Clark did not appeal that decision. On April 26, 2019, he filed the instant Petition for Writ of

Habeus Corpus in federal court.

        The Magistrate Judge recommends that the Petitioner's claims be denied. Grounds One

alleges a violation of Ohio Crim. R. 16 which is not cognizable on federal habeus review and is

otherwise procedurally defaulted. Ground Two claims that there is insufficient evidence for

conviction. This claim is procedurally defaulted, and Mr. Clark does not show actual prejudice

resulting from any alleged violation of federal law, nor does he establish manifest injustice. His

claim for ineffective assistance of trial counsel in Ground Three is procedurally defaulted. The claim

for ineffective assistance of appellate counsel fails on the merits, and to the extent it could have been

raised in his state court post-conviction proceedings, is also procedurally defaulted. Finally, Ground

Four, claiming that his conviction is against the manifest weight of the evidence, is not cognizable

under federal habeus review, moreover it should be dismissed as procedurally defaulted.

        The Petitioner did not file any objections to the Report and Recommendation,

nonetheless, the Court has reviewed de nova the Report and Recommendation, see Ohio Citizen

Action v. City of Seven Hills, 35 F. Supp. 2d 575, 577 (N.D. Ohio 1999). The Magistrate's

Report and Recommendation fully and correctly addresses all of the arguments raised by the

parties, and properly and justly analyzes the applicable law. This Court, therefore, adopts the

Magistrate's Report in its entirety. Further, for the reasons stated in the Magistrate Judge's

Report and Recommendation, a reasonable jurist could not conclude that dismissal of the Petition

is in error or that Petitioner should be permitted to proceed further. Accordingly, the Court


                                                  -2-
Case: 3:19-cv-01175-DCN Doc #: 22 Filed: 05/29/20 3 of 3. PageID #: 1121
